Citation Nr: 1700856	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  10-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for status post-operative L5-S1 disc herniation.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatica, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter is on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran originally testified before the undersigned in April 2011.  A transcript of the hearing is of record. 

This case was first adjudicated by the Board in May 2012.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. ("NOVA") v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned during the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. 

In response, the Veteran requested that the Board vacate its May 2012 decision and to issue a new decision after being afforded the opportunity for a new hearing.  In June 2014, the Board vacated its May 2012 decision.  The Veteran was afforded a new hearing, also before the undersigned, in November 2014.  A transcript of this hearing is also of record. 

This matter was previously remanded by the Board for further development in December 2014.  The requested development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have additional disability of his lumbar spine, or his left lower extremity, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.

2.  The left L5-S1 lumbar laminectomy performed on April 15, 2003 at the Wichita, Kansas, VA Medical Center, was performed with the Veteran's informed consent.


CONCLUSION OF LAW

Compensation for a status post-operative L5-S1 disc herniation, and sciatica of the left lower extremity, as a result of VA treatment in 2003, under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred additional and permanent disability to his low back and left lower extremity as a result of April 2003 low back surgery at the Wichita VAMC, to include failure to remove a disc fragment.  Specifically, the Veteran asserts the following: at the time of his April 2003 surgery, he had a fragment of disc ventral to his S1 nerve root that VA failed to identify and remove. This operation was prematurely terminated because he stopped breathing mid-surgery due to then-undiagnosed sleep apnea.  He was told that he would therefore require additional surgery in the near future.  However, he was subsequently told that no additional surgery was planned or contemplated.  He asserts, in part, that following his April 2003 surgery VA failed to obtain an MRI or other diagnostic imaging which would have revealed the presence of a disc fragment until February 2007, and that this failure resulted in additional injury to his low back and left lower extremity.

In October 2014, during his second hearing before the Board, the Veteran argued, for the first time, that he was never asked to sign an informed consent document prior to surgery, and that he does not believe that he could have reasonably foreseen the complications he has experienced. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361 (d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. 

Compensation under section 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent. 38 C.F.R. § 3.361 (d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32 (c). 

The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32 (d). 

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361 (d)(1). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Court has held that in comparing positive and negative evidence, the Board may favor the opinion of one competent medical professional over that of another, as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Additionally, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, an opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The medical evidence shows that in March 2003 the Veteran sought treatment for severe low back pain at the VA Medical Center in Wichita, Kansas.  A March 2003 MRI (magnetic resonance imaging study) showed lumbar spondylosis from L3-L4 through L5-S1, as well as a left lateral disc protrusion at the L5-S1 level that indented the ventral thecal sac and narrowed the left neural foramen.  VA health professionals interpreted the MRI as showing a bulging disc at L5-S1, but no herniation; however, the Veteran contended that a private CT scan showed herniation.  A Joplin CT (computerized tomography) scan was noted to show herniated discs at L3-4, L4-5, and L5-S1.  In mid-March 2003, the treatment plan was for an epidural block, with surgical intervention being reserved for debilitating chronic pain or neurologic deficit.  Shortly thereafter, however, the Veteran requested surgery, and one was scheduled on a non-emergent basis.  In early April 2003, the Veteran presented with severe back pain and left side foot and leg pain, and requested to have the surgery done as soon as possible.  A few days later, the Veteran declined the opportunity to take epidural steroids as a less invasive treatment measure.  

The procedure in issue was completed on April 15, 2003, with no documented report of any operative complications.  The operative report indicates in relevant part that the procedure revealed disc herniation and that several extruded fragments which were removed.  The major portion of the herniated disc itself was then removed.  The following day, no complications were noted.  The Veteran was recommended to progressively increase his activities as tolerated, and return for follow-up in one week, after which the decision whether to return to work would be made.  In late April 2003, on follow-up evaluation, the Veteran felt "pretty good" overall, though he continued to have a lot of pain, moderate to severe.  When seen the following month, the Veteran had done well, but he had residual pain in the left foot, which was slowly improving. 

The Veteran returned to the VAMC with acute low back pain in January 2004.  At that time, the impression given was of low back pain secondary to "failed" lumbar discectomy.  In February 2004, the Veteran underwent a lumbar epidural steroid injection, which was repeated several times over the next few months. 

Reports, dated in 2007 and thereafter, show the following: in approximately February 2007, the Veteran sought a second opinion for his treatment regimen through the Fayetteville VA Medical Center.  In February 2007 an MRI was obtained.  An April 2007 treatment record indicates that the February 2007 MRI showed persistent narrowing of the left L5-S1 neural foramen that was either due to scar tissue or a persistent disc fragment.  The Veteran was informed of the evidence of residual foraminal narrowing, and he was offered re-exploration of that foramen to remove whatever may be compressing the nerve.  He was cautioned that given the duration of his symptoms he might not have full pain relief from the procedure, and that there were risks with any "re-do" surgery.  A June 2007 treatment report notes that there were no anesthetic complications during his first surgery; however, it notes that he was "coded in middle of surgery [need records from hospital to find out exactly what happened]."  A June 2007 treatment report notes that the anesthetic record had been received from Kansas City (i.e., custodian of the Wichita VAMC's records) from his April 2003 operation, which showed that no significant intra-operative events or drug reaction was noted, and that there was an atraumatic intubation, but that the anesthesiologist had spoken to the Veteran and the surgeon and that the surgery would proceed.  A July 2007 treatment record indicates that examination of the February 2007 MRI did not clearly show evidence of a persistent disc fragment.  In August 2007, the Veteran underwent a left L5-S1 micro hemilaminectomy, discectomy, and excision of scar tissue.  The August 2007 surgery report noted the excision of considerable scar tissue, as well as removal of a small fragment of disc ventral to the S1 nerve root.  The post-operative diagnosis was left L5-S1 herniated nucleus pulposis, scar tissue.  There were no operative complications, and the recovery process was uneventful.  However, a few months thereafter, the Veteran returned with continued lower back pain.

In May 2008, a medical opinion was issued that was signed by two VA physicians.  The opinion indicates that the Veteran's records the available images had been reviewed.  The report concludes that there was not any evidence of substandard care on the part of surgeon or the treating VA facility.  The opinion states that there was no evidence in the medical record to support the Veteran's claim that his surgery was aborted prematurely, or any mention of any additional surgery that was supposedly planned.  The opinion states that the care the Veteran received both pre-operatively and post-operatively was appropriate and met the standard of care.  It was felt that the Veteran should have had a trial of epidural steroids prior to planning any surgery, but apparently these were offered and the Veteran declined. Additionally, there was no evidence of disk material that was left behind.  After any discectomy there was scarring around the nerve root and findings noted in subsequent MRIs demonstrated this.  There were problems accessing the MRI performed in February 2007, so this study could not be completely viewed.  However, this had little impact on his opinion, as there were subsequent MRIs available.  The opinion states that unfortunately the Veteran had had a poor outcome, but this could not be directly related to any negligence or substandard care. 

A VA neurological evaluation report, dated in July 2009, from Dr. V.B.R., shows that he stated the following: on first seeing the Veteran in 2007, the Veteran had appeared to have had some dense epidural scarring but also a possible recurrent herniated disc.  After the second operation of August 2007, the Veteran's pain was only transiently helped, and he still had the hyperpathic pain.  As a treatment modality, the neurologist indicated that a spinal cord stimulator was possible, and although salvage surgery with removal of the facet and pedicle screws could be considered, usually after a two-time bad result and the neuropathic element to the pain, the physician was not sure that facet surgery was going to be successful.  The Veteran continued to undergo evaluation by this neurologist.  

A June 2010 report from Dr. V.B.R. shows that he stated that what the Veteran experienced appeared to be neuropathic pain, not mechanical pain.  The recent MRI did show some encasement of the nerve and a thickening of the S1 root.  While during the last operation (from 2007) the surgeon had removed a recurrent disc fragment, there now was no recurrent herniated disc. 

A September 2010 neurological consultation written by a different physician contains an assessment of lumbar spondylosis with L5-S1 degenerative disc disease and stenosis, with questionable radiculopathy.  The Veteran was noted to have had two "failed" back surgeries. 

In December 2010, based on the Veteran's representations to Dr. V.B.R., Dr. V.B.R. stated, "The problems probably started with the first operation, which had very mysterious circumstances."  Dr. V.B.R. indicates that the Veteran's MRI showed that he had a thickened S1 nerve root that was encased in scar tissue and a diffuse annular bulge and osteophyte complex, bilateral facet ligament hypertrophy.  Dr. V.B.R. concluded, "I do think it is due to the bad results from the first operation with continued aggravation by the new recurrent disc." 

In January 2012, the Board requested a medical opinion addressing the Veteran's claim from a specialist within the VHA.  The Board requested that an opinion be provided as to:

Did the Veteran sustain additional disability to his low back and/or left lower extremity that was at least as likely as not (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of any VA medical facility in furnishing medical treatment or failing to furnish medical treatment, on or after the April 2003 surgery; or (b) due to an event not reasonably foreseeable. 

In your opinion, please specifically discuss the Veteran's argument that a disc fragment was left in his spine after his April 2003 surgery, and that VA failed treat such a fragment, to include by failing to perform additional surgery, and/or by failing to obtain MRI, CT, or other diagnostic imaging in the years following the Veteran's April 2003 surgery (until February 2007), and any other incidents or other occurrences deemed relevant to the foregoing. 

In addition, please discuss the April 2008 VA medical opinion, and the December 2010 VA treatment record of Dr. V.B.R., with specific emphasis as to the standard of care provided by VA in the April 2003 surgery and thereafter, as it relates to the Veteran's low back and left lower extremity problems. 

In an opinion dated that same month, the responding specialist, a VA staff neurologist, Dr. M.S., indicated that she had reviewed the claims file.  She states the following:

1. In my opinion, appellant [referring to the Veteran] received [the] standard level of care.  Surgery done in April 2003 was appropriate.  It is less likely than not (50/50) probability that there was any negligence on the part of VA.  It is not uncommon to develop the scar tissue several years or even several months after surgery.  Review of the records does not show any evidence of appellant having complications during anesthesia.  Appellant's persistent symptoms a few months after the surgery are less likely than not due to sub-standard care given by the VA facility.  It is less likely than not (50/50) probability that appellant sustained additional injuries to his back and lower extremity as a result of his back surgery.

2. I fully agree with the VA medical opinion given in April 2008.  There is no evidence of substandard care by the VA facility.  Back surgery does not always have 100 percent success rate, even in the best teaching medical centers.  The appellant's first back surgery in April 2003 obviously did not alleviate his symptoms except for a brief period.

3. The discussion by Dr. V.B.R. in his December 2010 note was reviewed.  Appellant had thickened S1 root which was encased in scar tissue.  In my opinion, it is not always easy to completely clear the bony disc fragment and the scar tissue.  It is less likely than not (50/50) that there was any negligence on the part of the VA.  These are the usual complications of any back surgery.  It is my opinion that it is not due to any substandard care rendered by the VA facility.
    
In December 2014, the Board noted that while there are generic consent forms included in the Veteran's electronic health summary, no signed consent forms were currently of record.  Instead, these electronic records state that for "patient signature, see hard copy chart."  Given that hard copy documents exist which may be more detailed regarding the April 2003 surgery, a remand was required for an attempt to obtain this and all other available evidence pertaining to both consent and the procedure itself.

As stated above, following the December 2014 Board remand, additional records have been obtained and associated with the record.  

Among these records include consent to the administration of anesthesia and for the performance of a left L5-S1 lumbar laminectomy with discectomy and other procedures, which was signed by the Veteran and D.R.G., a witness, and dated April 15, 2003.  The statement of request included: 

The nature and purpose of the procedure, possible alternative methods of treatment, the risks involved, and the [possibility] of complications have been fully explained to me.  I acknowledge that no guarantees have been made to me concerning the results of the procedure.  I understand the nature of the procedure to be THE REMOVEAL OF BONE, SOFT TISSUE AND DISC MATERIAL FROM THE LOWER BACK AS NEEDED TO RELIEVE PRESSURE ON THE NERVE(S), and which is to be performed by or under the direction of: [Dr. L.K.] (emphasis in original).  

Furthermore, documentation of informed consent discussion for the Veteran's surgical procedure to include anesthesia/conscious sedation and blood transfusion/blood products administration indicates the Veteran was awake and alert during this discussion and that the benefits and risks of the procedure were explained.  The risks included, but were not limited to, "nerve damage, major loss of blood, infection, and/or incomplete relief of preoperative pain."  The Veteran had the opportunity to ask questions and indicated his understanding of the discussion.  The consent form indicated the Veteran "freely consented to the procedure without duress or coercion."

The December 2014 Board remand also determined another opinion should be obtained.  The remand instructions stated:

[S]end the Veteran's claims file for review by an appropriate physician.  In the report, the physician should indicate that the Veteran's claims file has been reviewed. 

a. The physician should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any additional low back disability, or sciatica of the left lower extremity, was either incurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment in 2003. 

b. The physician should specifically discuss the Veteran's argument that a disc fragment was left in his spine after his April 2003 surgery, and that VA failed treat such a fragment, to include by failing to perform additional surgery, and/or by failing to obtain MRI, CT, or other diagnostic imaging until 2007, and any other incidents or other occurrences deemed relevant to the foregoing. 

c. The physician should discuss the April 2008 VA medical opinion, the statements from Dr. V.B.R., and the January 2012 VA opinion, with specific emphasis as to the standard of care provided by VA in the April 2003 surgery and thereafter, as it relates to the Veteran's low back and left lower extremity symptoms.

d. Finally, the physician should discuss whether any additional disability found was due to an event not reasonably foreseeable.

In August 2015, a new opinion was obtained from Dr. R.S.K, a VA neurosurgery physician.  The opinion was obtained upon review of the available records as the existing medical evidence provided sufficient information on which to prepare the opinion and as an examination would likely provide no additional relevant evidence.  Dr. R.S.K. determined "it is [u]nlikely that any additional low back disability or sciatica of the left lower extremity, was either incurred or aggravated as a result of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing treatment in 2003."  Rather, Dr. R.S.K stated "[o]n the contrary, [the Veteran] improved post-operatively and was
also warned repeatedly of the effects smoking has on the body.  Smoking
decreases the percentage of blood flow more to the spine than the heart and
lungs.  Smoking increases the risk of disc herniation and the majority of
recurrent disc herniations occur in smokers."  He stated:

Failure to remove a disc fragment does not result in additional or permanent disability.  This is not an infrequent occurrence and does not result in additional or permanent disability.  The human body is quite capable of absorbing disc fragments and that is well documented in the literature.  The greatest risk of chronic back pain is from smoking.  Medical providers know this well, every bit as much as medical providers knew in the 1930's and 1940's that small cell carcinoma of the lung was only seen in smokers.  A 45 year old smoker is at his prime for a spontaneous disc herniation and chronic back pain.  Smoking is a major cause of spinal disability in this age group.

Dr. R.S.K. further explained: 

It is doubtful that the small fragment noted in 2007 was present from the 2003 operation.  It may have occurred at a much later date, closer to 2007 when his complaints increased and this was mentioned by Dr. [V.B.R.] in his 2012 note as well.  That was all that Dr. [V.B.R.] was able to state unequivocally.  As noted earlier, a disc fragment left at the time of surgery would be absorbed by the patient.  Pain theory indicates inflammation as the cause of chronic pain and this was seen and noted by Dr. [L.K.] in his operative note "the nerve root was swollen and red".  The inflammation was already in the nerve root and it was not caused or aggravated by Dr. [L.K.].  This is a good case as to why all surgeons, not just neurosurgeons, tell their patients that "there is no guarantee."  It is a sad case in that a Veteran has chronic pain, but it is a lesson to note that these chronic pain cases are most usually associated with smokers not negligence, carelessness, l[a]ck of proper skill, error in judgement or similar instance of fault.  An L5-S1 disc herniation is not a complicated case, the landscape of pain was painted prior to the surgery in 2003 and not the fault of the VA.

In March 2015, Dr. V.B.R. provided the following opinion:

Unfortunately I do not have, and could not access, the MRI's, but I did find my old consult.  It would be difficult to answer the questions posed even if I had them because he had a lot of anxiety signs, shaking and tremors.  The fragment found by Dr. M[redacted] could have herniated him at some time after the operation, so it does not necessarily mean it was missed.  However, if the story I relayed in my History and Physical was true, it was very unusual with the doctor taking so long to do the operation and then saying he was going to have to bring him back, but I am unable to make any statements with certainty as to whether that doctor's management of the case was negligent or careless and lacked proper skill or judgment.  I do not think that seeing him again would improve that likelihood so I cannot state unequivocally whether there was negligence in his case.  A neuropsychiatric opinion but [sic] be of value to see what element of his symptoms are anxiety related and see if he has any Waddells sign and what hard findings he has in the way of neurological deficit.

After carefully reviewing the evidence of record, the Board finds that the criteria are not shown to have been met for compensation under 38 U.S.C.A. § 1151 for status post-operative L5-S1 disc herniation, and sciatica of the left lower extremity, and that the claims must be denied.  The Board finds that the August 2015 VA opinion is highly probative evidence against the claims, as the physician based the opinion on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  The Board further notes that although the June 2008 and January 2012 opinions warrant less probative value, they also weigh against the claims.  

There is no competent medical opinion of record in favor of the claims.  In this regard, the Board has considered that in December 2010, Dr. V.B.R. opined that the Veteran's problems "probably started with the first operation" in April 2003.  However, this opinion does not clearly implicate the criteria at 38 U.S.C.A. § 1151.  Furthermore, in March 2015, Dr. V.B.R. stated that he was unable to make any statements with certainty as to whether or not the treatment the Veteran received was negligent or careless and lacked proper skill or judgment.  Dr. V.B.R. further noted that it was difficult to answer the questions posed by the December 2014 Board remand as the Veteran exhibited signs of anxiety such as shaking and tremors.  Accordingly, this evidence is insufficient to warrant a grant of the claim.  Lee v. Brown, 10 Vet. App. 336, 338 (1997) (medical evidence should be viewed in its full context); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

With regard to the issue of informed consent, the evidence shows that Veteran's consent was obtained.  The consent form, in pertinent part, states that the risks of the procedure included "nerve damage, major loss of blood, infection, and/or incomplete relief of preoperative pain."  The informed consent form is found to be sufficient under the law, as it was signed by the Veteran, and a witness, prior to the surgery in issue, following a consultation specifically about the surgery, and it indicates that the nature of the back surgery, the potential risks, the alternative therapies, and the likely results, were discussed.  It also indicates that the Veteran had an opportunity to ask questions and to indicate that he understood the discussion.  The Board therefore finds that VA health care providers complied with the informed consent requirements of 38 C.F.R. § 17.32 prior to the Veteran's surgery in April 2003.  See 38 C.F.R. § 3.361 (d)(1)(ii); see also Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (even a generic informed consent form may be adequate where no objection is made to the content of the informed consent).  

With regard to the issue of reasonable foreseeability, the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The test to apply is how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013). 

The Board finds that it is not shown that the proximate cause of the Veteran's additional disability was an event "not reasonably foreseeable."  38 C.F.R. § 3.361 (d)(2).  The consent form states that the risks of the procedure included nerve damage, and incomplete relief of preoperative pain.  The subsequently demonstrated condition is shown to have been among the reasonably foreseeable consequences of the procedure, and the Board finds it is the types of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, and that the claimed condition cannot form the basis for a claim for compensation under 38 U.S.C. § 1151.  38  C.F.R. § 3.361 (d)(2).  In this regard, the most probative evidence indicates that the small fragment noted in 2007 was not the result of, or otherwise related to, the 2003 operation.  See August 2015 VA opinion; see also March 2015 opinion from Dr. V.B.R.  The record therefore indicates that the Veteran's demonstrated conditions following his April 2003 VA back surgery were clearly foreseeable.  There is no contrary medical opinion of record on this issue.  The evidence of record thereby reflects that a "reasonable health care provider" would have considered the specific complications shown by the Veteran to be ordinary risks of treatment. Schertz.  In summary, the Veteran's demonstrated symptoms are foreseeable complications of his VA back surgery.

The Board acknowledges the assertions of the Veteran that the residuals from his April 2003 procedure were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  While the Veteran is competent to report symptoms and the onset of those symptoms, as a layperson, he is not competent to opine that he incurred additional disability because of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that his additional disability was not a reasonably foreseeable risk.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Given the foregoing, the claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for status post-operative L5-S1 disc herniation, and sciatica of the left lower extremity, must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 34.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  The Veteran was sent an February 2008 letter notifying him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA claims file and VBMS file.  The Veteran has also not identified any additional outstanding evidence that could be obtained. 

Next, the Veteran was afforded a VA examination for his claims in August 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claims for has been met.  38 C.F.R. § 3.159 (c)(4). 

Additionally, the Board finds there has been substantial compliance with its December 2015 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Pursuant to the December 2015 remand, the VA has made several attempts to obtain the necessary records, namely hard copies of the informed consent to the April 2003 procedure.  These and other treatment records absent from the claims file have been obtained and associated with the record.  

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As noted, in October 2014 the Veteran testified at a Board videoconference hearing over which the undersigned Acting Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the Veteran's contentions.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal and has been represented throughout his appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

	









ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post-operative L5-S1 disc herniation is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for sciatica, left lower extremity, is denied.



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


